Case: 19-11275     Document: 00515715055         Page: 1     Date Filed: 01/21/2021




           United States Court of Appeals
                for the Fifth Circuit                                 United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                      January 21, 2021
                                  No. 19-11275                          Lyle W. Cayce
                                Summary Calendar                             Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   George Whitehead, Jr.,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 4:07-CR-11-1


   Before Clement, Higginson, and Engelhardt, Circuit Judges.
   Stephen A. Higginson, Circuit Judge:
          George Whitehead, Jr., federal prisoner # 35653-177, is serving life in
   prison. His sentence was imposed in November 2007 based on his jury-trial
   conviction of possession with intent to distribute more than 50 grams of a
   mixture and substance containing a detectable amount of cocaine base—
   better known as crack cocaine. The life sentence was mandatory under 21
   U.S.C. § 841(b)(1)(A) because Whitehead had at least two prior felony drug
   convictions. Whitehead appeals the district court’s denial of his motion for a
Case: 19-11275      Document: 00515715055          Page: 2   Date Filed: 01/21/2021




                                    No. 19-11275


   sentence reduction pursuant to the First Step Act. See First Step Act of 2018
   (“FSA”), Pub. L. No. 115-391, 132 Stat. 5194 (2018).
          We previously remanded this matter to the district court—once for
   the court to give Whitehead’s motion further consideration, and a second
   time for the court to explain its reasons for denying it. The district court
   determined on limited remand that Whitehead was not eligible for a sentence
   reduction and that, even if he were eligible, the court would not reduce his
   sentence. Whitehead challenges both determinations.
          Whitehead argues that he is eligible for a sentence reduction because
   his indictment charged him with possession with intent to distribute more
   than 50 grams of crack cocaine. He is right. Section 404 of the FSA gives
   district courts the discretion to apply the Fair Sentencing Act of 2010 to
   reduce a prisoner’s sentence for a “covered offense.” United States v.
   Jackson, 945 F.3d 315, 319 (5th Cir. 2019). A “covered offense” is “a
   violation of a Federal criminal statute, the statutory penalties for which were
   modified by section 2 or 3 of the Fair Sentencing Act of 2010, that was
   committed before August 3, 2010.” FSA § 404(a) (citation omitted).
   Whether a defendant has a “covered offense” turns on the statute under
   which he was convicted, rather than facts specific to the defendant’s
   violation. Jackson, 945 F.3d at 319–20. Thus, if a defendant was “convicted
   of violating a statute whose penalties were modified by the Fair Sentencing
   Act, then he meets that aspect of a ‘covered offense.’” Id.
          That is the case here. Section 2 of the Fair Sentencing Act amended
   Whitehead’s statute of conviction, 21 U.S.C. § 841(b)(1)(A), by increasing
   the 50-gram threshold of cocaine base to 280 grams, and similarly amended
   § 841(b)(1)(B) by increasing the threshold quantity from five to 28 grams of
   cocaine base. These amendments reduced the applicable penalties for
   amounts above the old thresholds but below the new ones: Whitehead’s new




                                         2
Case: 19-11275        Document: 00515715055              Page: 3      Date Filed: 01/21/2021




                                         No. 19-11275


   statutory range would be imprisonment of 10 years to life, and his new
   Guidelines range would be 360 months to life. Because Whitehead
   committed his § 841(b)(1)(A) offense in September 2005, and the statutory
   penalties for that offense were modified by the Fair Sentencing Act of 2010,
   Whitehead’s offense is a “covered” one. See id. at 318–20. That makes him
   eligible for a reduction in sentence under the FSA. 1
           “Eligibility for resentencing under the First Step Act,” however,
   “does not equate to entitlement.” United States v. Batiste, No. 19-30927,
   2020 U.S. App. LEXIS 35899, at *8 (5th Cir. Nov. 13, 2020). The district
   court has broad discretion in deciding whether to resentence. Jackson, 945
   F.3d at 321. We review only for abuse of that discretion. 2 Id. at 319 & n.2.
           Whitehead raises three arguments on this front. First, he contends
   that the district court disregarded our mandate by denying a sentence
   reduction. Not so. We did not mandate that Whitehead’s motion for a


           1
              The district court reached a contrary conclusion—without citation to our FSA
   (or any other) precedent and despite the Government’s concession that Whitehead is
   eligible for a sentence reduction—by looking to Whitehead’s presentence investigation
   report (“PSR”). The PSR indicated that Whitehead was responsible for more than 280
   grams of cocaine base considering the value of the drug money seized from his possession.
   That amount of cocaine base, for a repeat felon like Whitehead, would still trigger a
   mandatory life sentence under the post-Fair Sentencing Act version of § 841(b)(1)(A)
   (2011) applicable here. This apparent inevitability, the district court thought, precluded
   Whitehead’s eligibility.
            Our precedent says otherwise. We have rejected the practice of gleaning additional
   grams from the PSR to pull an offense outside the scope of the FSA. See Jackson, 945 F.3d
   at 319 (“That approach doesn’t comport with the ordinary meaning of the statute . . . .”).
   Rather, “whether an offense is ‘covered’ depends only on the statute under which the
   defendant was convicted.” Id. at 320. Whitehead was convicted of violating a statute whose
   penalties were modified by the FSA; and so, he has a covered offense. Id.
           2
             “A court abuses its discretion when the court makes an error of law or bases its
   decision on a clearly erroneous assessment of the evidence.” United States v. Larry, 632
   F.3d 933, 936 (5th Cir. 2011) (internal quotation marks omitted).




                                               3
Case: 19-11275         Document: 00515715055                Page: 4        Date Filed: 01/21/2021




                                            No. 19-11275


   sentence reduction be granted—only that the district court consider
   Whitehead’s motion and explain its reasons for denying it.
           Next, turning to those reasons, Whitehead argues that the district
   court’s explanation was inadequate and neglected to address the 18 U.S.C.
   § 3553(a) sentencing factors. On second remand, the district court
   articulated its reasons for denying Whitehead’s motion for a sentence
   reduction. The court emphasized the nature and seriousness of Whitehead’s
   offenses: he was a crack-cocaine dealer who possessed several firearms at the
   time the search warrant of his home was executed. The court also recounted
   Whitehead’s extensive criminal history (Category V), which—in addition to
   his prior felony drug convictions—included one assault conviction, several
   arrests for assault offenses, and an arrest for attempted murder. 3 Finally, the
   district court correctly noted that Whitehead did not accept responsibility
   and that, at least in the district court’s estimation, he testified falsely at his
   sentencing.
           The district court’s explanation, albeit succinct, was enough. “[T]he
   FSA doesn’t contemplate a plenary resentencing.” Id. at 321. “Instead, the
   court ‘plac[es] itself in the time frame of the original sentencing, altering the
   relevant legal landscape only by the changes mandated by the 2010 Fair
   Sentencing Act.’” Id. (quoting United States v. Hegwood, 934 F.3d 414, 418
   (5th Cir. 2019)). Here, the district court “relied on [Whitehead’s] extensive


           3
              Generally, a district court may not consider a defendant’s “bare arrest record”
   at an initial sentencing. See United States v. Foley, 946 F.3d 681, 686 (5th Cir. 2020) (internal
   quotation marks omitted). However, an arrest record is not bare when it is accompanied by
   “a factual recitation of the defendant’s conduct that gave rise to a prior unadjudicated
   arrest” and “that factual recitation has an adequate evidentiary basis with sufficient indicia
   of reliability.” United States v. Windless, 719 F.3d 415, 420 (5th Cir. 2013). Here, the PSR
   includes details about the facts underlying Whitehead’s arrests, based on police reports.
   The district court therefore was not dealing with a “bare arrest record,” and Whitehead
   has not asserted that the court erred in considering his arrest history.




                                                  4
Case: 19-11275         Document: 00515715055               Page: 5      Date Filed: 01/21/2021




                                           No. 19-11275


   criminal history” and considered other relevant § 3553(a) factors in reaching
   its determination. 4 Id. Our summation in Jackson applies equally to
   Whitehead: “He filed a detailed motion explaining why he should get a new
   sentence; the government responded; the court denied the motion; and, on
   limited remand, it explained why.” 945 F.3d at 322. Nothing more was
   required.
            Finally, Whitehead faults the district court’s failure to appreciate his
   post-sentencing growth. He claims that he is no longer a drug dealer, that he
   has found God, that he accepts responsibility for his actions, and that he now
   respects the law. Whitehead also invokes his good prison disciplinary record,
   his completion of BOP programs, and his educational achievements while in
   prison. As admirable as that apparent progress may be, however, we have
   held that the district court was not required to consider it. See id. at 321–22
   & n.7.
            Whitehead has not shown that the district court abused its discretion
   in denying his motion for a sentence reduction. Accordingly, the judgment of
   the district court is AFFIRMED.




            4
             While consideration of the pertinent § 3553(a) factors certainly seems appropriate
   in the FSA resentencing context, we have left open whether district courts must undertake
   the analysis. Jackson, 945 F.3d at 322 n.8 (“reserv[ing] the issue for another day”). At
   present it suffices if the record does indeed reflect such consideration. Cf. United States v.
   Evans, 587 F.3d 667, 673 (5th Cir. 2009) (holding, in the context of a sentence-modification
   motion under 18 U.S.C. § 3582(c)(2), that the district court was not required to provide
   reasons or explain its consideration of the § 3553(a) factors, and that there was no abuse of
   discretion where the relevant arguments were before the court when it made its
   resentencing determination); Batiste, 2020 U.S. App. LEXIS 35899, at *32 (recognizing
   similarities between FSA sentence-reduction motions and § 3582 motions and holding, in
   the FSA context, that the “district court’s written order adequately reflect[ed] that it gave
   due consideration to [defendant’s] arguments in favor of a reduction of his sentence of
   imprisonment based on the § 3553(a) factors and his post-conviction progress”).




                                                 5